DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/2/21 has been entered.

Claim Objections
Claims 1 and 17 are objected to because of the following informalities:  in claim 1 lines 16 and 17, the second instance of “spatial separation” should be preceded by “the”.  In claim 17 “spatial separation” should be “the spatial separation”. Appropriate correction is required.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim recites that the spatial separation comprises space to permit an outer insulation layer of the tank without contact between the mounting base and the outer insulation layer of the tank. This is not shown or described in the application as filed, and constitutes new matter. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if the outer insulation layer is meant to be the same as the outer insulation jacket of claim 1. It is further unclear what the space permits the outer insulation layer to do. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3,5,7,11,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al(US2016/0047571).
[claim 1] Jones teaches an apparatus supporting a thermal or hydronic expansion tank in fluid communication via a pipe nipple with a water heater(22) in a water piping system(Fig 2), the supporting apparatus comprising a mounting base(14) adapted to be mounted directly to the water hear, and a rack(18) constructed of rigid material adapted to be secured to the tank, the rack fastened to the mounting base, wherein the tank is mounted on the water heater in a horizontal orientation, and wherein the mounting base comprises two components permanently joined together, the components 
[claim 2] further comprising means(20) for securing the tank to the rack.
[claim 3] wherein the securing means comprises a flexible band(20) to encircle the tank and secure the tank to the rack. 
[claim 5] wherein when arranged as detailed above, the tank may be mounted in the vertical orientation along the side or above the top(fig 2) of the water heater. 
[claim 7] wherein the rack comprises a separator(24) for spacing the rack from the mounting base. 
[claim 11] wherein the column member is adapted to extend upwardly from the top surface of the water heater(fig 2). 
[claim 17] wherein the spatial separation further comprises space to permit an outer insulation layer of the tank without contact between the mounting base and the outer insulation layer of the tank. 

8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al as applied to claims 1 and 7 above, and further in view of Roskamp et al(US2017/0268717).
Jones teaches an apparatus as detailed above, with flexible bands(20) attached to the rack. Jones however does not teach that the separator defines at least one opening for passing a flexible band encircling the tank for securing the tank to the rack. Roskamp teaches a similar mounting apparatus with a rack(32) having a separator(61) with at least one opening(33a,33b) for passing a flexible band encircling the tank to secure the tank to the rack(straps, see para[0030]). It would have been obvious to one of ordinary skill in the art as of the effective filing date to use a separator with openings and a separate flexible band as taught by Roskamp in place of separator and flexible band of Jones, as a matter of obvious design choice, as the two are the obvious functional equivalents of one another, as they perform substantially the same function in substantially the same manner. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. as applied to claim 1 above, and further in view of Ziaylek et al(US6220557).
Jones teaches an apparatus as detailed above, however Jones does not teach that each of the rack and mounting base define corresponding longitudinally spaced fastener holes allowing for a plurality of relative positons when connected by fasteners. Ziaylek teaches a similar tank holding apparatus, with each of a rack(18) and a mounting base(16) defining corresponding longitudinally spaced fastener holes(shown receiving bolts) allowing for a plurality of relative positons when connected by fasteners. It would have been obvious to one of ordinary skill in the art as of the effective filing date to use the fastener hole arrangement of Ziaylek with the apparatus of Jones, as this would allow for different positioning of the rack relative to the mounting base, as taught by Ziaylek. 

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 3/2/21 have been fully considered but they are not persuasive. Applicant argues that claim 1 is patentable over Jones. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., allowing the use of flexible piping) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H DUCKWORTH whose telephone number is (571)272-2304.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 5712724979.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY DUCKWORTH/Primary Examiner, Art Unit 3632